Citation Nr: 0830362	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-26 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for service-connected bilateral hearing loss.  

2.  Entitlement to an increased rating in excess of 10 
percent for service-connected otitis media, purulent, of the 
right ear.  

3.  Entitlement to service connection for a claimed skin 
condition.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
March 1954.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in January 2006 
and June 2006. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran's representative stated on the July 2006 Notice 
of Disagreement that the veteran wanted to be scheduled for a 
Decision Review Officer (DRO) hearing at the Pittsburgh RO.  

Because DRO hearings are scheduled by the RO, a remand of 
this matter is required in this case.  See 38 C.F.R. § 20.704 
(2007).  

Accordingly, the case is hereby REMANDED to the RO, via the 
AMC, for the following action:

The RO should take appropriate steps to 
schedule the veteran for a DRO hearing at 
the RO at the earliest opportunity, 
following the usual procedures as set 
forth in 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.704 (2007).  Then, the 
RO should return the claims file to the 
Board in accordance with current 
appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


